Citation Nr: 1450075	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-16 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip disability to include as secondary to a lumbar spine strain with degenerative changes.

2.  Entitlement to service connection for a tailbone disability to include as secondary to a lumbar spine strain with degenerative changes. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2013, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In September 2013, the Veteran's representative submitted additional evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).   The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of service connection.

The Veteran was provided an examination in August 2011.  The examination included a review of the Veteran's lumbar spine.  The examiner discussed an injury to the Veteran which occurred in-service that resulted in treatment to the Veteran's back.  Service treatment records show that the Veteran complained of low back pain, and had mild muscle spasm to the right portion of his back in Decemember 2012.  

At the Veteran's videoconference Board hearing in August 2013, the Veteran stated that his in-service injury occured when he slipped and fell on oil in Iwakuni, Japan.  The Veteran stated that he did not seek medical care and treated his condition with aspirin.  The Veteran stated that he sought treatment for these injuries post-service.  The Veteran stated that since his fall he experienced pain to his tailbone, buttocks, and his lower back.  At the Board hearing, the Veteran stated that he was told by private medical professionals that his back disability may be influencing his hip pain.  The Veteran requested that this right hip pain be adjudicated as a secondary claim to his service-connected lumbar strain.     

The examiner reviewed and discussed the Veteran's lumbar spine injuries, though did not comment on the Veteran's complaints of tailbone pain, and right hip pain.  
Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, because the examiner did not discuss the Veteran's complaint's of tailbone pain, and right hip pain, and because new evidence has been associated with the record that indicates that the Veteran's injuries stem from the same incident which granted service connection for the Veteran's lumbar spine disability a new examination is necessary.  Therefore the Veteran should be afforded a new VA examination for a direct and secondary nexus opinion discussing the Veteran's complaints of tailbone pain, and right hip pain, and his service connected lumbar spine strain.  See Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (when determining service connection, all theories of entitlement, direct and secondary, must be considered.).


	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he provide the names, addresses, and approximate dates of all health care providers, both VA and private, who have treated him for a low back condition, tailbone pain, and right hip pain.  After securing the necessary authorizations, obtain any records properly identified by the Veteran, which are not already of record.  All efforts to procure the records should be fully documented.  If the records cannot be obtained, a notation to this effect should be annotated in the claims file.  The Veteran is to be notified of the inability to obtain any of the records in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the existence and etiology of any currently diagnosed tailbone condition, and right hip condition.  The claims folder must be made available to and be reviewed by the examiner.

The examiner is to furnish an opinion with respect to the following questions:

a.  Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a tailbone condition manifested by tailbone pain?

If the answer to question (a) is "yes," please provide the diagnosis or diagnoses and address the following questions:

i.  For each tailbone condition diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such condition (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service?

ii.  For each tailbone condition diagnosed, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tailbone condition was caused or aggravated (permanently worsened) by his service-connected lumbar spine strain with degenerative changes.

If the answer to question (a) is "no", is the Veteran's tailbone complaints a symptom and/or manifestation of the Veteran's service-connected lumbar spine disability?  

b.  Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a right hip condition manifested by right hip pain?

If the answer to question (b) is "yes," please provide the diagnosis or diagnoses and address the following questions:

i.  For each right hip condition diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such condition (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service?

ii.  For each right hip condition diagnosed, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip condition was caused or aggravated (permanently worsened) by his service-connected lumbar spine strain with degenerative changes.

If the answer to question (b) is "no", is the Veteran's right hip complaints a symptom and/or manifestation of the Veteran's service-connected lumbar spine disability?  

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3.  Thereafter, AOJ should re-adjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



